Citation Nr: 0119492	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
2nd degrees burn scars of the left face, neck and bilateral 
shoulders, on appeal from an initial grant of service 
connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
2nd degree burn scar deformity of the left earlobe, on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from July 1973 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
2nd degree burn scars of the left face, neck, and bilateral 
shoulders, with an evaluation of 10 percent, effective 
December 1998.  Service connection was also granted for 2nd 
degree burn scar, deformity of the left earlobe, granted a 
10 percent evaluation, effective December 1998.  

On March 20, 2001, a videoconference hearing was held before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of 
that hearing is of record.

The veteran testified at his videoconference hearing that he 
has psychological problems and headaches as a result of his 
2nd degree burn conditions.  These issues are not presently 
before the Board and are not inextricably intertwined with 
the issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, these issues are referred to the RO 
for further development.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran claimed that his 2nd degree burns sustained in 
service are more severe than the current evaluations reflect.  
He stated that the scar on the left side of his face makes 
that side of the face darker than the rest of his face.  He 
maintains that he is a truck driver, is unable to stay out of 
the sun, and therefore, he has burning sensations on the face 
and neck areas.  He related that he uses prescription creams 
daily and Benadryl at night.  He also claims that his left 
earlobe is almost 1/2 gone and that the area hurts all of the 
time.  

The veteran was seen by VA on an outpatient treatment basis 
in February 2001.  He was treated for his burn scars.  He 
also testified that he is seen by VA every three months for 
his 2nd degree burns and prescription refills.  None of these 
records are associated with the claims folder.  VA is on 
notice, at least, of potentially relevant medical 
information.  Accordingly, VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal.  
Therefore, in the instant claim, it is necessary to obtain 
the aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The disabilities at issue are 2nd degree burn scars of the 
left face, neck, bilateral shoulders and earlobe, with the 
earlobe evaluated separately.  The veteran's March 1999 VA 
examination report did not describe the scar(s) of the left 
shoulder. Further, while the scars were described as hyper-
pigmented, there were no color photographs, and no discussion 
as to whether or not any of the scars might be considered 
repugnant.  Based on the foregoing, the March 1999 
examination was inadequate for rating purposes.  Accordingly, 
the examination conducted on remand must be fully descriptive 
in order to apply to the rating schedule.  38 C.F.R. §§ 4.1, 
4.2 (2000).  

The veteran's claims are appeals of initial evaluations on 
grants from service connection.  Therefore, these issues on 
appeal are ones in which the possibility of staged ratings 
must be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings may be assigned for separate 
periods of time based on the facts found, and all evidence 
relating to the veteran's 2nd degree burns from their initial 
grant of service connection must be considered.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA 
outpatient treatment records since 
December 1998, if any, regarding the 
veteran's 2nd degree burn treatment, and 
associate those records with the claims 
folder.  

The RO should ask the veteran to provide 
the names, addresses, approximate dates 
of treatment, and appropriate releases 
for the treatment records of any private 
care providers who have treated his burn 
scars since December 1998.  The RO should 
then request any private treatment 
records identified by the veteran.  If 
any development undertaken pursuant to 
information or releases provided by the 
appellant is unsuccessful, undertake 
appropriate notification action.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

2.  Schedule the veteran for a VA 
dermatology examination to determine the 
current severity of his 2nd degree burn 
scars.  The claims folder and a copy of 
this remand must be provided to the 
examiner to review prior to the 
examination.  The examiner is asked to 
describe all of the veteran's second 
degree burn scars of the head, face, 
neck, and shoulders.  The location and 
sizes of each should be described.  
Whether there is any tenderness, 
ulceration, adhesion, limitation of 
function, marked color contrast or 
discoloration, deformity of the eyelids, 
lips, or auricles, or repugnance should 
be addressed.  Unretouched color 
photographs of all of the veteran's burn 
scars should be obtained.  

3.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

4.  The RO should then adjudicate the 
aforementioned claims, considering all 
appropriate criteria for evaluating 
scars, and particularly burn scars and 
scars of the head, face, and neck.  The 
RO should also evaluate the veteran's 
claims in light of Fenderson v. West.  If 
the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


